62 F.3d 287
33 Fed. R. Serv. 3d 103, 95 Cal. Daily Op. Serv. 5815,95 D.A.R. 9914
Robert STOCKMEIER, et al., Plaintiffs-Appellants,v.Ron ANGELONE, et al., Defendants-Appellees.
No. 95-15797.
United States Court of Appeals,Ninth Circuit.
Submitted to Motions Panel July 18, 1995*.Decided July 25, 1995.

Robert Stockmeier, Ely, NV;  and Carl Henry Olsen, Ely, NV, in pro se for plaintiffs-appellants.
Anne B. Cathcart, Deputy Atty. Gen., Carson City, NV, for defendants-appellees.
Appeal from the United States District Court for the District of Nevada.
Before:  FLETCHER, KOZINSKI and THOMPSON, Circuit Judges.

ORDER

1
On June 8, 1995, this court issued an order directing appellants to pay the filing fees for this appeal or file a motion for leave to appeal in forma pauperis.  Appellants' response to that order asserts that they were proceeding in the district court in forma pauperis, and that such status continues automatically for the appeal pursuant to Fed.R.App.P. 24(a).


2
We hold that the district court's imposition of a partial filing fee is not tantamount to the award of pauperis status for the purposes of Fed.R.App.P. 24(a).  See Butler v. Leen, 4 F.3d 772 (9th Cir.1993) (imposition of partial filing fee precludes district court from dismissing forma pauperis action under 28 U.S.C. Sec. 1915(d)).


3
Consequently, within 14 days from entry of this order, appellants shall pay the filing fees or file a motion for leave to proceed in forma pauperis on appeal.  Failure to comply with this order will result in the automatic dismissal of this appeal by the Clerk for failure to prosecute.



*
 The panel finds this case appropriate for submission without argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)